Title: To Thomas Jefferson from Jacob Wagner, 14 April 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            
                                14 Apr. 1806
                            
                        
                        This treaty and copy were heretofore sent to the President, in order that he might send it to Congress for
                            the necessary appropriation. They were however returned by the President to the Dep. State; but lest any misapprehension
                            may have taken place about their having been before sent for the appropriation, they are now handed to Mr. Madison, that
                            he may be pleased to ascertain the point.
                        
                            
                                 J. Wagner
                            
                        
                    